Citation Nr: 0618691	
Decision Date: 06/26/06    Archive Date: 06/30/06	

DOCKET NO.  03-35 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder, to include osteoarthritis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis. 

3.  Entitlement to service connection for a chronic right 
shoulder disorder, claimed as osteoarthritis. 

4.  Entitlement to service connection for a chronic cough, 
claimed as secondary to sinusitis. 

5.  Entitlement to an earlier effective date or dates for 
various awards of service connection and compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967, with additional service in the Air National Guard from 
March 1989 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a rating decision of April 2001, the RO denied entitlement 
to service connection for a left shoulder disability, to 
include osteoarthritis.  The veteran subsequently perfected 
his appeal as to that particular issue, but later withdrew 
his claim.  Accordingly, the April 2001 decision became 
final.

In a subsequent rating decision of April 2002, the RO denied 
entitlement to service connection for sinusitis.  The veteran 
voiced no disagreement with that decision, which has now 
become final.

Since the time of the aforementioned April 2001 and April 
2002 decisions, the veteran has submitted additional evidence 
in an attempt to reopen his claims.  The RO found such 
evidence neither new nor material, and the current appeal 
ensued.

Finally, for reasons which will become apparent, the issue of 
entitlement to an earlier effective date or dates for various 
awards of service connection and compensation is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In a rating decision of April 2001, the RO denied 
entitlement to service connection for a left shoulder 
disability, including osteoarthritis.

2.  Evidence submitted since the time of the April 2001 
decision denying entitlement to service connection for a left 
shoulder disability is cumulative and/or redundant, and does 
not raise a reasonable possibility of substantiating the 
veteran's current claim.

3.  In a rating decision of April 2002, the RO denied 
entitlement to service connection for sinusitis.

4.  Evidence received since the April 2002 decision denying 
entitlement to service connection for sinusitis is cumulative 
and/or redundant, and does not raise a reasonable possibility 
of substantiating the veteran's current claim.

5.  A chronic right shoulder disability is not shown to have 
been present in service, or at any time thereafter.

6.  A chronic cough is not shown to have been present in 
service, or at any time thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities.


CONCLUSIONS OF LAW

1.  The decision of the RO in April 2001 denying the 
veteran's claim for service connection for a chronic left 
shoulder disability is final.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic left 
shoulder disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The decision of the RO in April 2002 denying the 
veteran's claim for service connection for sinusitis is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).

4.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for sinusitis is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

5.  A chronic right shoulder disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  A chronic cough was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on the claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of July 2003, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2003 
Statement of the Case (SOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, he was also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.

As discussed above, the VCAA provisions had been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 
(Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at an August 
2004 Travel Board hearing; service medical records; VA 
medical records; VA examination reports; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F. 3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for right 
and left shoulder disabilities, as well as for sinusitis, and 
a chronic cough.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an established fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2005).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous RO decision 
in April 2001, it was noted that the veteran's service 
medical records, as well as a VA examination, showed no 
evidence of any disability of the veteran's left shoulder.  
Radiographic studies were negative for osteoarthritis of the 
left shoulder, and the VA examination showed a normal range 
of motion.  Based on such evidence, and in the absence of any 
chronic disability of the left shoulder, the RO denied 
entitlement to service connection for a left shoulder 
disability characterized by pain.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence submitted since the time of the April 2001 decision, 
consisting for the most part of isolated VA outpatient 
treatment records and the veteran's testimony before the 
undersigned Veterans Law Judge in August 2004, while arguably 
"new" in the sense that it was not previously of record, is 
not "material."  More to the point, while on various 
occasions, the veteran has complained of shoulder pain, there 
is no indication that he currently suffers from a chronic 
disability of the left shoulder.  Even assuming, for the sake 
of argument, that the veteran does, in fact, suffer from a 
chronic left shoulder disability, there is no indication that 
such disability is in any way the result of or related to an 
incident or incidents of his period of active military 
service.  Accordingly, service connection must be denied.

Turning to the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously 
denied claim of service connection for sinusitis, the Board 
notes that, at the time of the prior RO decision in April 
2002, it was noted that periodic physical examinations 
conducted during the veteran's period of active service with 
the United States Army and with the Air National Guard failed 
to show any evidence of service-incurred sinusitis.  More 
specifically, examination reports dated in July 1967, April 
1987, March 1991, and March 1996 showed the veteran's sinuses 
as being "normal."  While in 1975, there was some mention of 
a hospitalization for sinus headaches, this episode occurred 
between the veteran's two tours of active duty.  Moreover, a 
Physical Evaluation Board report of November 1999 made no 
mention of sinusitis.  Based on such evidence, the RO denied 
entitlement to service connection for chronic sinusitis.  
That decision was adequately supported by and consistent with 
the evidence then of record and is now final.

Evidence submitted since the time of the April 2002 decision 
denying entitlement to service connection for sinusitis, 
while "new" in the sense that it was not previously of 
record, is not "material."  More to the point, while in June 
2003, the veteran received treatment in the form of 
medication for sinusitis, there is no indication that this 
represented other than an acute and transitory episode which 
resolved without residual disability.  Significantly, a 
majority of the outpatient treatment records submitted since 
the time of the April 2002 decision are entirely negative for 
evidence of sinusitis.  To date, there exists no evidence 
that the veteran suffers from chronic sinusitis.  Even 
assuming, for the sake of argument, that the veteran does 
suffer from such a chronic disability, there is no indication 
that such pathology is in any way related to the veteran's 
periods of active military service.  Accordingly, service 
connection for chronic sinusitis must be denied.  

Turning to the issue of service connection for a chronic 
right shoulder disability, the Board notes that service 
medical records are negative for history, complaints, or 
abnormal findings indicative of the presence of any such 
pathology.  While in May


1991, during the veteran's second period of active service, 
he was heard to complain of pain in both shoulders, 
radiographic studies conducted at that time showed no 
evidence of any fracture, dislocation, or soft tissue 
abnormality, and no pertinent diagnosis was noted.  
Significantly, while on one occasion during the veteran's 
second period of active service, a question was raised as to 
the possible presence of rheumatoid arthritis of the right 
shoulder, that possibility was subsequently ruled out.  As of 
the time of Physical Evaluation Board proceedings in January 
2000, there was no evidence that the veteran suffered from 
any chronic disability of his right shoulder.  Moreover, a VA 
orthopedic examination conducted in February 2001 showed no 
evidence of any such chronic disability.

The Board acknowledges that, based on the evidence of record, 
the veteran has on occasion complained of pain in his right 
shoulder.  However, there exists no evidence that the veteran 
currently suffers from a chronic right shoulder disability 
which is in any way related to his period or periods of 
active military service.  Accordingly, service connection for 
a chronic right shoulder disorder must be denied.  

Regarding the issue of service connection for a chronic 
cough, the veteran has argued that he suffers from such a 
disability, and that it is, in fact, proximately due to 
and/or the result of sinusitis.  However, as noted above, 
service connection for sinusitis has been and continues to be 
denied.  While it is true that service connection may be 
granted for a disability which is determined to be 
proximately due to or the result of a service-connected 
disability or disabilities [See 38 C.F.R. § 3.310(a) (2005)], 
there is no indication that the veteran currently suffers 
from any disability characterized by a chronic cough.  Even 
assuming that the veteran does suffer from such a chronic 
respiratory disability, there is no evidence whatsoever that 
it is in any way proximately due to or the result of chronic 
sinusitis.  Moreover, as noted above, service connection for 
sinusitis has been and continues to be denied.  Under the 
circumstances, service connection for a chronic cough must be 
denied  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a chronic left 
shoulder disability is denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for chronic sinusitis 
is denied.

Service connection for a chronic right shoulder disability, 
claimed as osteoarthritis, is denied.  

Service connection for a chronic cough, claimed as secondary 
to sinusitis, is denied.  


REMAND

In addition to the above, the veteran in this case appears to 
be seeking assignment of an earlier effective date or dates 
for various awards of service connection and compensation.  
However, based on the evidence of record, it is unclear what 
specific benefit or benefits the veteran is seeking.  
Moreover, to date, the veteran has yet to be afforded proper 
notice under the VCAA.

In that regard, at the time of the filing of the veteran's 
current claim in July 2003, he made reference to a "back 
injury" in 1965, a left wrist injury in 1966, and "bleeding 
hemorrhoids" dating back to 1965.  Based on such statements, 
the RO, apparently, determined that the veteran was, in fact, 
seeking assignment of earlier effective dates for those three 
disabilities.  However, during the course of the 
aforementioned hearing before the undersigned Veterans Law 
Judge in August 2004, the veteran referred only to his 
service-connected back injury.  Under the circumstances, it 
is unclear whether the veteran is seeking assignment of an 
earlier effective date and/or compensation solely for his 
service-connected back disability, or for the other 
disabilities previously mentioned.  Accordingly, further 
clarification will be sought prior to a final adjudication of 
the veteran's current claim(s).

The Board further notes that, as noted above, in 
correspondence of July 2003, the veteran was provided notice 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.  However, that letter referred only 
to information and evidence regarding the veteran's claims 
for service connection.  No mention whatsoever was made of 
the information and evidence needed to substantiate the 
veteran's claims for an earlier effective date or dates, or 
of what information and evidence were required of him, and 
what information and evidence would be obtained by VA.  While 
in a Subsequent Statement of the Case dated in October 2003, 
the veteran was furnished with the general regulations 
governing the assignment of effective dates, that recitation 
of regulations was inadequate to cure the previous 
deficiency.  Accordingly, on remand, the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) informing the veteran of the specific requirements 
for assignment of earlier effective dates, to include an 
explanation as to the type of evidence needed to establish an 
earlier effective date.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran, in 
an attempt to determine the disability or 
disabilities for which he seeks the 
assignment of earlier effective date for 
compensation.  All such information 
obtained as a result of that inquiry 
should be made a part of the veteran's 
claims folder.

2.  The RO should then send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the circumstances 
under which an earlier effective date 
will be assigned for certain award(s) of 
compensation, to include an explanation 
as to the information or evidence needed 
to establish an earlier effective date 
for the claim or claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Thereafter, the RO should 
readjudicate the veteran's claim(s) for 
an earlier effective date or dates.  If 
the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


